DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2021 and 09/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 5, this claim is rejected as being indefinite due to the limitation “wherein the physical sensor reading includes a radar sensor reading and an ultrasonic reading.” The limitations of claim 3 from which this claim depends recites that the distance between the object and the vehicle component is at least partially based on “a physical sensor reading.” As such, antecedent basis is provided for only one physical sensor reading. It is unclear how one physical sensor reading can include two readings from two different types of physical sensors. 

Claim 6 recites the limitation "the modified mirror-replacement image" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to a modified mirror-replacement image in this claim, or in claim 1 from which this claim depends.

In regard to claims 7-8, these claims are dependent upon claim 6, and fail to remedy the deficiencies discussed above with regard to claim 6. As such, these claims are also rejected as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bundschuh et al. (EP 3138736 A1), hereinafter referred to as Bundschuh.

In regard to claim 1, Bundschuh teaches a method for operating a vehicle camera system (Bundschuh paragraph 7 noting a mirror replacement system is provided as a camera monitor system of a motor vehicle, in particular a commercial vehicle, with at least one camera that detects and records the surroundings of the motor vehicle in a camera image in real time, with at least one control unit that receives image data from the be fed to at least one camera for processing, and with at least one monitor as a screen in the field of vision of a driver) comprising:
receiving a first image from at least one video camera (Bundschuh paragraph 7 noting at least one camera that detects and records the surroundings of the motor vehicle in a camera image in real time);
identifying a first object in the first image (Bundschuh paragraph 20-21 noting that pedestrians, cyclists or other vehicles locations are detected and can be highlighted with an object marker; and nearby obstacles in the driving area, in particular if there is a recognized risk of collision should be highlighted by an object marker such as coloring, marking lines, flashing, etc.);
determining a distance between a vehicle component and the identified object (Bundschuh paragraph 22 noting data relating to other road users can be determined via a sensor system, such as distance between another road user and the own vehicle);
modifying the first image by incorporating a human machine interface (HMI) within the first image (Bundschuh paragraph 20-21 noting that pedestrians, cyclists or other vehicles locations are detected and can be highlighted with an object marker; and nearby obstacles in the driving area, in particular if there is a recognized risk of collision should be highlighted by an object marker such as coloring, marking lines, flashing, etc.), wherein the human machine interface includes a display configured to communicate the distance between the object and the vehicle component (Bundschuh paragraph 22 noting a distance between another road user and the own vehicle can be displayed as an arrow with an indication of the distance, speed-dependent approach time can be displayed, and the other road user should be marked); and
displaying the modified image to a vehicle operator (Bundschuh paragraphs 7-8 noting a monitor in the field of view of the driver, displaying a monitor image of the current camera image with superimposed information on the monitor image that is obtained by evaluating on-board sensors and/or generated by information processing of the camera image. Such information displayed in the monitor image helps the driver while driving and thus can contribute to safety).

In regard to claim 2, Bundschuh teaches all of the limitations of claim 1 as discussed above. In addition, Bundschuh teaches wherein determining the distance between the object and the vehicle component is at least partially based on an image analysis of the first image (Bundschuh paragraph 7 noting superimposed information on the monitor can be generated by information processing of the camera image; and Bundschuh paragraph 22 noting a distance between another road user and the own vehicle can be displayed as an arrow with an indication of the distance, speed-dependent approach time can be displayed, and the other road user should be marked).

In regard to claim 3, Bundschuh teaches all of the limitations of claim 1 as discussed above. In addition, Bundschuh teaches wherein determining the distance between the object and the vehicle component is at least partially based on a physical sensor reading (Bundschuh paragraph 22 noting relevant data to other road users which has been determined via a sensor system should be displayed; and a distance between another road user and the own vehicle can be displayed as an arrow with an indication of the distance, speed-dependent approach time can be displayed, and the other road user should be marked).

In regard to claim 9, Bundschuh teaches all of the limitations of claim 1 as discussed above. In addition, Bundschuh teaches wherein the vehicle component is an ego part (Bundschuh paragraph 22 noting sensors determining a distance between another road user and the rear of your own vehicle, and displaying that information; and Bundschuh paragraphs 24, 26, 51 noting driving with a trailer, and obstacle detection and highlighting with respect to the trailer).

In regard to claim 10, Bundschuh teaches all of the limitations of claim 9 as discussed above. In addition, Bundschuh teaches wherein the ego part is a trailer (Bundschuh paragraph 22 noting sensors determining a distance between another road user and the rear of your own vehicle, and displaying that information; and Bundschuh paragraphs 24, 26, 51 noting driving with a trailer, and obstacle detection and highlighting with respect to the trailer).

In regard to claim 11, Bundschuh teaches all of the limitations of claim 1 as discussed above. In addition, Bundschuh teaches wherein the human machine interface comprises at least one of a numerical indicator (Bundschuh paragraph 7 noting superimposed information on the monitor can be generated by information processing of the camera image; and Bundschuh paragraph 22 noting a distance between another road user and the own vehicle can be displayed as an arrow with an indication of the distance, speed-dependent approach time can be displayed, and the other road user should be marked), a multi-color overlay, and a bar-graph (Bundschuh paragraph 21 noting an object marking can be effected by coloring and/or by marking lines, it being possible for an object marking to be highlighted in a flashing manner, particularly if there is a risk of collision; and Bundschuh Fig 9 showing numerical indicator 24, bar graph 25, and cross line 21).

In regard to claim 12, Bundschuh teaches all of the limitations of claim 11 as discussed above. In addition, Bundschuh teaches wherein the human machine interface comprises a combination of at least two of the numerical indicator, the multi-color overlay, and the bar-graph (Bundschuh paragraph 21 noting an object marking can be affected by coloring and/or by marking lines, it being possible for an object marking to be highlighted in a flashing manner, particularly if there is a risk of collision; and Bundschuh Fig 9 showing numerical indicator 24, bar graph 25, and cross line 21).

In regard to claim 13, Bundschuh teaches all of the limitations of claim 11 as discussed above. In addition, Bundschuh teaches wherein the human machine interface comprises an object indicator identifying the detected object in the displayed image (Bundschuh paragraph 21 noting nearby obstacles in the driving area, in particular if there is an automatically recognized risk of collision between such objects and one's own vehicle, these objects should be highlighted by a superimposed object marking for better recognition and as a warning; and Bundschuh Fig. 9).

In regard to claim 14, Bundschuh teaches all of the limitations of claim 1 as discussed above. In addition, Bundschuh teaches wherein generating the first image comprises generating a mirror replacement image by combining a plurality of images originating from distinct vehicle cameras (Bundschuh paragraph 37 noting a monitor 5 of a mirror replacement system is arranged in the interior of the driver's cab on the window pillar 1, which monitor has cameras and a control unit as further components, not shown here. The cameras are positioned here and the image processing in the control unit is carried out in such a way that the images from the mirrors 3 and 4 are displayed adjacent to one another in a single monitor image in the monitor image 6 of the monitor 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bundschuh et al. (EP 3138736 A1), hereinafter referred to as Bundschuh, in view of Ding et al. (U.S. Publication No. 2020/0070725), hereinafter referred to as Ding.

In regard to claim 4, Bundschuh teaches all of the limitations of claim 3 as discussed above. However, Bundschuh does not expressly disclose wherein the physical sensor reading includes at least one of a radar sensor reading, a LIDAR sensor reading, an infrared sensor reading, a time of flight sensor and an ultrasonic sensor reading.
In the same field of endeavor, Ding teaches wherein the physical sensor reading includes at least one of a radar sensor reading, a LIDAR sensor reading, an infrared sensor reading, a time of flight sensor and an ultrasonic sensor reading (Ding paragraph 8 noting that as used herein, “proximity sensor” refers to a sensor that reports distance to an object/obstacle as an output, such as a sonar/ultrasound sensor, radar, lidar, etc.; and Ding paragraphs 20-21 noting a driver assistance system that pairs one or more cameras with one or more proximity sensors to provide contact avoidance to provide warnings when obstacles fall within a predetermined distance to the vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding, because both disclosures relate to the field of driver assistance systems that provide cameras and sensors viewing the surroundings of a vehicle to provide object detection and display warnings on a display, in which augmented information regarding distances and other information is provided on the display to the driver. The teachings of Ding would benefit the teachings of Bundschuh by providing specifics for the sensor systems used in such apparatuses. Thus, modified to incorporate the teachings of Ding, the teachings of Bundschuh include all of the limitations presented in claim 4.

In regard to claim 5, Bundschuh teaches all of the limitations of claim 3 as discussed above. In addition, Ding teaches wherein the physical sensor reading includes a radar sensor reading and an ultrasonic reading (Ding paragraph 27 noting nearby moving objects 34 are detected and tracked with the camera(s) and proximity sensors(s); Ding paragraph 8 noting that as used herein, “proximity sensor” refers to a sensor that reports distance to an object/obstacle as an output, such as a sonar/ultrasound sensor, radar, lidar, etc. Thus, it can be seen that a moving object can be detected by multiple sensors, and those sensors can be any of ultrasonic or radar sensors. As such, it is implied that one sensor could be a radar, and one could be ultrasonic).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

In regard to claim 6, Bundschuh teaches all of the limitations of claim 1 as discussed above. In addition, Bundschuh teaches wherein the steps of modifying the first image by incorporating the human machine interface (HMI) within the first image and displaying the modified mirror-replacement image to the vehicle operator are performed (Bundschuh paragraphs 7-8 noting a monitor in the field of view of the driver, displaying a monitor image of the current camera image with superimposed information on the monitor image that is obtained by evaluating on-board sensors and/or generated by information processing of the camera image. Such information displayed in the monitor image helps the driver while driving and thus can contribute to safety).
However, Bundschuh does not expressly disclose in response to the determined distance being below a predefined threshold distance.
In the same field of endeavor, Ding teaches in response to the determined distance being below a predefined threshold distance (Ding paragraphs 20-21 noting a driver assistance system that pairs one or more cameras with one or more proximity sensors to provide contact avoidance to provide warnings when obstacles fall within a predetermined distance to the vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

In regard to claim 7, Bundschuh and Ding teach all of the limitations of claim 6 as discussed above. However, Ding does not expressly disclose wherein the threshold distance is approximately 30 meters. It would have been obvious, for a person having ordinary skill in the art before the effective filing date to set a threshold for modifying the image to 30 meters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, modified to incorporate that which would have been obvious to one having ordinary skill in the art before the effective filing date, the teachings of Bundschuh and Ding include all of the limitations presented in claim 7.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

In regard to claim 8, Bundschuh and Ding teach all of the limitations of claim 6 as discussed above. In addition, Ding teaches wherein the threshold distance is an activation distance for at least one automated driver assistance feature (Ding Fig. 4a-c showing threshold distances from the vehicle represented by boundaries 18 and 20; and Ding paragraphs 23-28 noting activating flank illumination upon proximity activation, and that camera-based parking line detection, lane detection, object detection, as well as the applications currently being described would benefit from added illumination).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

In regard to claim 15, Bundschuh teaches all of the limitations of claim 1 as discussed above. However, Bundschuh does not expressly disclose further comprising overlaying at least one distance line on top of the first image, wherein the at least one distance line is calibrated at a predefined distance using the distance displayed in the human machine interface.
In the same field of endeavor, Ding teaches further comprising overlaying at least one distance line on top of the first image, wherein the at least one distance line is calibrated at a predefined distance using the distance displayed in the human machine interface (Ding paragraph 16 noting Figs. 3a-c show camera views overlaid with a virtual distance grid; and Ding paragraph 7 noting that the virtual distance grid 16 includes outer boundary 18 and inner boundary 20, which can be seen in the figures as distance lines drawn a predetermined distance away from the vehicle body).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

In regard to claim 16, Bundschuh teaches a vehicle system (Bundschuh paragraph 7 noting a mirror replacement system is provided as a camera monitor system of a motor vehicle, in particular a commercial vehicle, with at least one camera that detects and records the surroundings of the motor vehicle in a camera image in real time, with at least one control unit that receives image data from the be fed to at least one camera for processing, and with at least one monitor as a screen in the field of vision of a driver) comprising:
at least one exterior facing camera (Bundschuh paragraph 7 noting at least one camera that detects and records the surroundings of the motor vehicle in a camera image in real time);
a controller including an input connected to an output of the at least one exterior facing camera (Bundschuh paragraph 7 noting at least one control unit that receives image data from the be fed to at least one camera for processing, and with at least one monitor as a screen in the field of vision of a driver who is connected to the at least one control unit for displaying a monitor image of the current camera image captured by the at least one camera);
an interior facing display connected to the controller (Bundschuh paragraph 7 noting at least one monitor as a screen in the field of vision of a driver who is connected to the at least one control unit for displaying a monitor image of the current camera image captured by the at least one camera);
the controller to identify a first object in a first image received by the controller (Bundschuh paragraph 20-21 noting that pedestrians, cyclists or other vehicles locations are detected and can be highlighted with an object marker; and nearby obstacles in the driving area, in particular if there is a recognized risk of collision should be highlighted by an object marker such as coloring, marking lines, flashing, etc.), determine a distance between a vehicle component and the identified object (Bundschuh paragraph 22 noting data relating to other road users can be determined via a sensor system, such as distance between another road user and the own vehicle), modify the first image by incorporating a human machine interface (HMI) within the first image (Bundschuh paragraph 20-21 noting that pedestrians, cyclists or other vehicles locations are detected and can be highlighted with an object marker; and nearby obstacles in the driving area, in particular if there is a recognized risk of collision should be highlighted by an object marker such as coloring, marking lines, flashing, etc.), and output the modified image to the display (Bundschuh paragraphs 7-8 noting a monitor in the field of view of the driver, displaying a monitor image of the current camera image with superimposed information on the monitor image that is obtained by evaluating on-board sensors and/or generated by information processing of the camera image. Such information displayed in the monitor image helps the driver while driving and thus can contribute to safety); and
wherein the human machine interface includes a display configured to communicate the distance between the object and the vehicle component (Bundschuh paragraphs 7-8 noting a monitor in the field of view of the driver, displaying a monitor image of the current camera image with superimposed information on the monitor image that is obtained by evaluating on-board sensors and/or generated by information processing of the camera image. Such information displayed in the monitor image helps the driver while driving and thus can contribute to safety; and Bundschuh paragraph 22 noting a distance between another road user and the own vehicle can be displayed as an arrow with an indication of the distance, speed-dependent approach time can be displayed, and the other road user should be marked).
However, Bundschuh does not expressly disclose wherein the controller includes a memory storing instructions configured to cause the controller to perform system steps.
In the same field of endeavor, Ding teaches wherein the controller includes a memory storing instructions configured to cause the controller to perform system steps (Ding paragraph 31 noting the software application/algorithm/method of the present invention is implemented as coded instructions stored in a memory and executed by a processor. The processor is a hardware device for executing such coded instructions. The processor can be any custom made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with the memory).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

In regard to claim 17, Bundschuh and Ding teach all of the limitations of claim 16 as discussed above. In addition, Bundschuh teaches wherein the controller is connected to a proximity sensor, the proximity sensor being configured to determine a distance between the proximity sensor and a detected object (Bundschuh paragraph 22 noting relevant data to other road users which has been determined via a sensor system should be displayed; and a distance between another road user and the own vehicle can be displayed as an arrow with an indication of the distance, speed-dependent approach time can be displayed, and the other road user should be marked).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

In regard to claim 18, Bundschuh and Ding teach all of the limitations of claim 17 as discussed above. In addition, Ding teaches wherein the proximity sensor includes at least one of at least one of a radar sensor, a LIDAR sensor, an infrared sensor, a time of flight sensor and an ultrasonic sensor (Ding paragraph 8 noting that as used herein, “proximity sensor” refers to a sensor that reports distance to an object/obstacle as an output, such as a sonar/ultrasound sensor, radar, lidar, etc.; and Ding paragraphs 20-21 noting a driver assistance system that pairs one or more cameras with one or more proximity sensors to provide contact avoidance to provide warnings when obstacles fall within a predetermined distance to the vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

In regard to claim 19, Bundschuh and Ding teach all of the limitations of claim 18 as discussed above. In addition, Ding teaches wherein the proximity sensor includes a radar sensor and an ultrasonic sensor (Ding paragraph 27 noting nearby moving objects 34 are detected and tracked with the camera(s) and proximity sensors(s); Ding paragraph 8 noting that as used herein, “proximity sensor” refers to a sensor that reports distance to an object/obstacle as an output, such as a sonar/ultrasound sensor, radar, lidar, etc. Thus, it can be seen that a moving object can be detected by multiple sensors, and those sensors can be any of ultrasonic or radar sensors. As such, it is implied that one sensor could be a radar, and one could be ultrasonic).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

In regard to claim 20, Bundschuh and Ding teach all of the limitations of claim 16 as discussed above. In addition, Bundschuh teaches wherein the controller further includes an at least partially image based object detection module (Bundschuh paragraph 7 noting superimposed information on the monitor can be generated by information processing of the camera image; and Bundschuh paragraph 22 noting a distance between another road user and the own vehicle can be displayed as an arrow with an indication of the distance, speed-dependent approach time can be displayed, and the other road user should be marked).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

In regard to claim 21, Bundschuh and Ding teach all of the limitations of claim 20 as discussed above. In addition, Bundschuh teaches wherein the at least partially image based object detection module includes supplemental sensor based object detection (Bundschuh paragraph 7 noting  the control unit is used to superimpose information on the monitor image that is already being displayed elsewhere in the vehicle and/or that is obtained by evaluating an on-board sensor system and/or that is generated by information processing of the camera image and/or that by evaluating wirelessly from other vehicles or stationary objects or Objects transmitted data are generated and / or the virtually generated vehicles, vehicle parts or stationary objects or represent objects).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Bundschuh with the teachings of Ding for the same reasons as stated above in regard to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488